MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
This action was brought to recover upon an account stated. Plaintiff secured a writ of attachment, and property.belonging to the defendants was seized. Thereafter defendants moved to discharge the attachment upon the grounds (1) that the complaint fails to state a cause of action, and (2) that plaintiff’s claim was secured by a pledge of personal property. After a hearing, the motion was denied, and defendants appeal from the order.
*5271, With respect to the first ground of the motion, it is suffi[1] cient to say: “The.inquiry as to the sufficiency of the complaint may not go further than to ascertain whether the action is upon a contract, express or implied, for the direct payment of money; whether it states facts sufficient to constitute a cause of action against the defendants; and, if it does not, whether it can be amended so as to state a cause of action. (Kohler v. Agassiz, 99 Cal. 9, 33 Pac. 741; Hale Bros. v. Milliken, 142 Cal. 134, 75 Pac. 653.) A mere defective statement of a cause of action is not a sufficient ground for the discharge of an attachment.” (Union Bank & Trust Co. v. Himmelbauer, 56 Mont. 82, 181 Pac. 332.)
2. The record discloses the following facts: In December, [2,3] 1920, the parties hereto executed , an instrument in writing in which it was recited that defendants were indebted to plaintiff; that defendants had open book accounts and were desirous that the proceeds therefrom be appropriated in payment of the indebtedness to plaintiff. Then followed an ordinary ‘transfer of the accounts to plaintiff, with authority to collect the same and apply the proceeds in payment of the indebtedness. In the next paragraph it was agreed that Mrs. B. Evangelisti should collect the accounts and remit sixty-five per cent to plaintiff and thirty-five per cent to defendants. The writing concludes as follows: “The authority to collect by Mrs. B. Evangelisti shall not be construed to exclude either Stuart Bros, or the Savage Tire Sales Company from collection or adjusting said accounts.” The writing was filed for record with the county clerk and recorder. A list of the accounts was delivered to Mrs. Evangelisti, and, if the books containing the accounts were not actually delivered to her, she had access to them. She collected about $1,000 and accounted for the money according to the terms of the agreement, and in February of this year resigned her position. In May the boobs were delivered to the Helena Adjustment Company, a collection agency, for the purpose of having further collections made, if possible. The manager of the agency *528pronounced the remaining accounts practically worthless and collected only about $50. In the meantime defendants had collected small amounts and accounted to plaintiff for sixty-five per cent thereof. From the language of the writing and the construction placed thereon by the parties as evidenced by their conduct, it is reasonably certain that it was the intention that the accounts should be considered a pledge as security for the payment of the indebtedness to the extent of sixty-five per cent of the accounts.
It is true that the lien of a pledge depends upon possession (sec. 5776, Rev. Codes)-, and that property of- this character is not capable of manual delivery; but the authorities generally recognize a species of constructive delivery sufficient to satisfy the rule (Bank v. Bank, 226 Pa. 483, 134 Am. St. Rep. 1071, 18 Ann. Cas. 444, and note, 27 L. R. A. (n. s.) 666, 75 Atl. 683), and this doctrine apparently has the approval of our statute (sec. 5794, Rev. Codes).
It is the contention of the plaintiff that the transaction did [4] not constitute the accounts any security because the defendants reserved the right to make collection. It may be conceded, for the purpose of this appeal, that the transaction was void, as against the claims of third parties; but as no such claims are involved, it is not necessary to consider that phase of the subject. In principle, the transaction does not differ from that involved where a chattel mortgage is given upon a stock of -merchandise and the mortgagor is permitted to remain in possession and sell the goods in the ordinary course of trade and account to the mortgagee for the proceeds. Such a mortgage is not per se void , as against the claim of third parties, and its validity as between the parties to it is beyond question. (Noyes v. Ross, 23 Mont. 425, 75 Am. St. Rep. 543, 47 L. R. A. 400, 59 Pac. 367.) Even a verbal mortgage of chattels is as binding between the parties as it would be if expressed in writing. (Reynolds v. Fitzpatrick, 23 Mont. 52, 57 Pac. 452.)
It is our conclusion that plaintiff’s claim was originally [5] secured and that the attachment cannot be sustained upon *529the affidavit which recites that it “is not now, and never has been, secured by any mortgage, lien or pledge upon real or personal property.” It is apparent from the evidence produced at the hearing that the security had been exhausted before this action was commenced, that is to say, all of the accounts collectible had been collected and what remained were not of any value. If these remaining accounts became valueless without any act of the plaintiff and the fact had been made to appear in the affidavit, the attachment should not be dissolved (Barbieri v. Ramelli, 84 Cal. 174, 24 Pac. 113), or, if upon this hearing, plaintiff had applied to the court for leave to amend the affidavit to conform to the proof, the application would have been granted practically as a matter of course (Union Bank & Trust Co. v. Himmelbauer, above). However, the trial court apparently adopted the theory that plaintiff’s claim never had been secured and the opportunity to -amend was not present. Under the circumstances, plaintiff ought not to be deprived of the benefit of the attachment if it chooses to make the proper amendment.
(Decided January 16, 1922.)
The cause is remanded to the district court, with directions to discharge the attachment unless, within ten days from the date upon which the remittitur is filed in the office of the clerk of the district court plaintiff amends the affidavit to make the statement therein conform to the facts. Each party will pay his own costs of this appeal.

Remanded with directions.

Mr. Chief Justice Brantly and Associate Justices Reynolds, Cooper and Galen concur.